Lundberg Stratton, J.,
dissenting.
{¶ 15} It is well established that “the fundamental tenet of judicial review in Ohio is that courts should decide cases on their merits.” State ex rel. Becker v. Eastlake (2001), 93 Ohio St.3d 502, 505, 756 N.E.2d 1228. I believe that the affidavit in this case meets the personal-knowledge requirement in S.Ct.Prac.R. X(4)(B) and that the majority’s interpretation is too technical. Consequently, I respectfully dissent from the decision to dismiss, and I would consider the case on the merits.
{¶ 16} This case is not like State ex rel. Evans v. Blackwell, 111 Ohio St.3d 437, 2006-Ohio-5439, 857 N.E.2d 88, or State ex rel. Hackworth v. Hughes, 97 Ohio St.3d 110, 2002-Ohio-5334, 776 N.E.2d 1050, in which the affiants attested, respectively, that the documents were “true and correct to the best of his knowledge” and “true and accurate to the best of her knowledge and belief.” These phrases do not reflect personal knowledge gained through firsthand observation or experience. Rather, the phrases attested to by the affiants in Evans and Hackworth merely express a belief based on what someone else said or based on secondhand information that the affiants believed to be true. For *404those reasons, the affidavits did not comply with S.Ct.Prac.R. X(4)(B), and dismissal was appropriate.
Phillips & Co., L.P.A., and Gerald W. Phillips, for relators.
Taft, Stettinius & Hollister, L.L.P., Stephen M. O’Bryan, Patrick J. Krebs, and Majeed G. Makhlouf; and The McTigue Law Group, Donald J. McTigue, and Mark A. McGinnis, for respondents.
{¶ 17} Here, relators’ counsel used the requisite phrase “personal knowledge.” I do not believe that the reference to “information” or “personal information” removes the affidavit from compliance with the personal-knowledge requirement of S.CtJPrac.R. X(4)(B). As written, the adjective “personal” applied to both the affiant’s knowledge and his information. In the common usage of the terms, they are synonymous. One accepted definition of “information” is “knowledge of a particular event or situation.” Webster’s Third New International Dictionary (1986) 1160.
{¶ 18} The majority places significance on the fact that relators’ counsel did not seek leave to amend his affidavit. However, it is likely that counsel believed that the affidavit complied with the rule and that it was unnecessary to move to amend merely to delete the word “information” when the affidavit included the requisite phrase “personal knowledge.” The fact that the affiant included the additional, but unnecessary, word “information” should not defeat the affidavit’s validity.
{¶ 19} The majority’s interpretation is a new construction of the rule. Because relators’ counsel did use the phrase “personal knowledge” in his affidavit, applying this new interpretation to dismiss the relators’ complaint in this case is unfair. To avoid unfairness, I believe that the court should prospectively apply this interpretation and caution attorneys that in future cases, this language will not be held to fully comply with S.Ct.Prac.R. X(4)(B), and the case will be subject to dismissal with prejudice.
{¶ 20} Consequently, I respectfully dissent and would consider the case on the merits.
Pfeifer, J., concurs in the foregoing opinion.